Title: Abigail Adams 2d to Elizabeth Cranch, 15 March 1779
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



Plymouth March 15 1779

As a convenient opportunity offoring by General Warren I cannot let it excape without a line for my Myrtilla. I now take up my pen to inform you that I do not feel in the writing humour and am determind to indulge myself and give way to thease Lazy freeks. I shall take my pen in the eve again and will give you an account how I shall have spent the afternoon for I am now already trigd to vissiat Miss Watson and can you wonder that I cannot write.
Monday eve 15 March. We have paid the vissiat and had a very agreable afternoon more so than I expected I assure you. Miss Sally Watson is I think a very prety agreable young Laidie but rather reserved. She has a sister as prety as herself, Miss Betsey. They treated us very Genteelly indeed, and I asure you I am much with the family altho they are of differend sentaments.
I dond think myself capable of medling with politicks and therefor can have friends upon either party. Miss Watson is soon to be married. I suppose no dought she thinks she shall be happyer than at present but some people think her mistaken. Some people who ware once low in the World now Live in aff luence and Luxury but I dont think it will last always.
I dont belive the person Who rides in his Chariot is half so happy as the farmer whose nesecetyes oblige him to walk a foot. A polite person and a great fortune will make up for every other diffishencey let them be ever so great.

I must now bid you adeiu for my fingers are so cold I cannot hold my pen aney longer than to subscribe myself your friend,

Mercella


PS I suppose before this Mrs. Welch is the fond parrent and has either a Son or Deaughter to take up her attention. I wish the latter.

